SHERWOOD, P. J.
This prosecution originated in a oharge of, and indictment for, murder in the first degree, resulted in a verdict of manslaughter in the fourth degree, and in punishment being assessed at two years in the penitentiary.
The name of the person killed was William Biggers; the lethal weapon used, a fire shovel. There were circumstances connected with the homicide which induced the court to give an instruction for that degree of manslaughter which is recorded in the verdict.
There is an error in that instruction, however, which, being properly excepted to, necessitates the reversal of the judgment; it is this: the words “heat of passion” are not defined. [State v. Strong, 55 S. W. 78 and cases cited.] Therefore, judgment reversed and cause remanded.
All concur.